Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 3 (Figures 1, 2, 3-5, 10 and 12) in the reply filed on December 7, 2020, is acknowledged.  Claims 1-20 are pending.
Applicant argues that Examiner failed to show a prima facie serious burden based on the requirements outlined in MPEP 808.02.  This argument is not persuasive because MPEP 808.02 and the cited sections 806.05(c) – 806.06 do not apply to a species restriction but rather apply to restrictions between related inventions.1  
That said, the gist of Applicant’s arguments is that Examiner did not clearly state why there is a serious burden.  This too is not persuasive because as clearly stated in the previous Office Action a serious search and/or examination burden exits when one of the species requires a different field of search (e.g. employing different search strategies or queries).2  Here, different search queries would be used in searching the various embodiments of the track assemblies and rail assemblies.  Specifically Species 3-5 show many different structural elements of the rail assemblies.  Many different search inquiries would have to be conducted to search the many different variations shown in the 
Nonetheless, during the Examiner Interview conducted on December 3, 2020, Examiner agreed that Figures 1, 2 and 12 apply generally to all the species and therefore withdrew Species 1, 2 and 6.   
Therefore the restriction requirement is still proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2005/0247232 to Hatta (Hatta).

    PNG
    media_image1.png
    770
    555
    media_image1.png
    Greyscale

Regarding Claim 1:  Hatta discloses a track assembly for a vehicle, comprising: a rail assembly (See Annotated Fig. A) defining an interior aperture 
Regarding Claim 2:  Hatta discloses a track assembly for a vehicle of claim 1, wherein the top side (See Annotated Fig. A) is directly opposite a bottom side (See Annotated Fig. A) of the rail assembly, and wherein the bottom side is mounted to the vehicle.
Regarding Claim 3:  Hatta discloses a track assembly for a vehicle of claim 1, further comprising: a first external channel (See Annotated Fig. A) defined by the first lateral side of the rail assembly; and a second external channel (See Annotated Fig. A) defined by the second lateral side of the rail assembly.
Regarding Claim 4:  Hatta discloses a track assembly for a vehicle of claim 3, wherein the first external channel receives one of a carriage power conductor (See Annotated Fig. A) and a carriage data conductor, and wherein the second external channel receives the other of the carriage power conductor and the carriage data conductor (See Annotated Fig. A).  Note, the type of conductors recited in this claim are considered intended use and do not impart any additional structural limitations to the term conductor.
Regarding Claim 5:
Regarding Claim 6:  Hatta discloses a track assembly for a vehicle of claim 5, wherein the first interior channel (See Annotated Fig. A) and the second interior channel (See Annotated Fig. A) are each positioned within the interior aperture (See Annotated Fig. A) of the rail assembly. 
Regarding Claim 7:  Hatta discloses a track assembly for a vehicle of claim 5, wherein the first interior channel (See Annotated Fig. A) receives one of a tractor power conductor (See Annotated Fig. A) and a tractor data conductor, and wherein the second interior channel (See Annotated Fig. A) receives the other of the tractor power conductor and the tractor data conductor (See Annotated Fig. A).  Note, the type of conductors recited in this claim are considered intended use and do not impart any additional structural limitations to the term conductor.
Regarding Claim 8:  Hatta discloses a track assembly for a vehicle of claim 1, further comprising: a locking rail (See Annotated Fig. A) positioned in at least one of the first lateral side and the second lateral side of the rail assembly.
Regarding Claim 9:  Hatta discloses a track assembly for a vehicle of claim 8, further comprising: a retention structure (See Annotated Fig. A) that movably engages with the rail assembly, wherein the retention structure is movable between locked and unlocked positions relative to the locking rail.
Regarding Claim 15
Regarding Claim 16:  Hatta disclsoes a track assembly for a vehicle of claim 1, further comprising: a retention structure (See Annotated Fig. A); and a carriage structure (See Annotated Fig. A) that extends through the retention structure to engage with the rail assembly in a manner that permits the carriage structure to receive power from a carriage power conductor (See Annotated Fig. A), as well as receive data from a carriage data conductor (See Annotated Fig. A).  Note, the type of conductors recited in this claim are considered intended use and do not impart any additional structural limitations to the term conductor.
Regarding Claim 17:  Hatta discloses a track assembly for a vehicle of claim 1, wherein the track assembly is installed in a vehicle.  (See generally Hatta)
Regarding Claim 18:  Hatta discloses a vehicle, comprising: a cabin (the area in which the vehicle seat is mounted); and a track assembly (See Annotated Fig. A) coupled to a portion (the floor) of the cabin, the track assembly comprising: a retention structure (See Annotated Fig. A); a carriage structure (See Annotated Fig. A) that extends through the retention structure; a rail assembly (See Annotated Fig. A) that receives the retention structure and the carriage structure such that the retention structure and the carriage structure slidably couple with the rail assembly, wherein the rail assembly defines an interior aperture (See Annotated Fig. A), the interior aperture being inaccessible from a top side (See Annotated Fig. A), a first lateral side (See Annotated Fig. A), and a second lateral side (See Annotated Fig. A) of the rail assembly; a first external channel (See Annotated Fig. A) defined by the first lateral side of the rail .
Allowable Subject Matter
Claims 9-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 806.05.
        2 See p. 2, line 21 – p. 3, line 4 of OA mailed 11/13/2020.